Citation Nr: 9932452	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service connected 
peptic ulcer disease with hiatal hernia, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1960.   

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected peptic ulcer disease 
with hiatal hernia above 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected peptic ulcer disease with 
hiatal hernia is manifested by complaints of epigastric 
reflux with abdominal and right arm pain that occurs once a 
month and lasts a week to ten days, and objective evidence of 
a sliding hiatal hernia with no objective evidence of an 
active duodenal ulcer. 


CONCLUSION OF LAW

The criteria for assignment of a disability rating higher 
than 30 percent for service connected peptic ulcer disease 
with hiatal hernia have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Codes 7305, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented well grounded claims for increased 
disability evaluation for his service connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of the veteran's ulcer 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  In 
a September 1994 decision, the RO granted service connection 
for peptic ulcer disease with hiatal hernia, with a 10 
percent rating effective March 9, 1994, the date of receipt 
of the veteran's claim.  The veteran's service medical 
records show that the veteran was hospitalized for 4 months 
beginning in December 1956 for epigastric distress, which was 
determined to be peptic ulcer disease.  An April 1994 VA 
examination revealed a small sliding hiatal hernia, by X-ray, 
and a deformed duodenal bulb suggestive of scarring from 
prior peptic ulcer disease, although no acute ulcer was noted 
at that time.  Following a November 1995 personal hearing at 
the RO, a December 1995 hearing officer's decision increased 
the disability rating for peptic ulcer disease with hiatal 
hernia to 30 percent, effective March 9, 1994.  The evidence 
showed that the veteran's stomach problems increased to 
include vomiting while in bed two to three times per week, 
with his chest feeling swollen and right arm numb.  Medical 
records from C. Don Greenway, M.D., from November 1995 
revealed a diagnosis of reflux esophagitis with dysphagia, as 
well as a moderate size sliding hiatal hernia.  The records 
note that the duodenal bulb and post bulbar area were normal.  
Subsequent rating decisions confirmed the 30 percent 
disability rating for peptic ulcer disease with hiatal 
hernia.    

The veteran disagrees with the 30 percent rating for peptic 
ulcer disease with hiatal hernia, contending that the 
evidence supports a higher rating.  After reviewing the 
record, the Board finds that the evidence is against an 
increased rating for the veteran's peptic ulcer disease with 
hiatal hernia.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).

The veteran's service-connected stomach disability is rated 
under Diagnostic Codes (DC) 7305-7346, for a combination of 
peptic, or duodenal, ulcer and hiatal hernia.  Under DC 7305 
for duodenal ulcer, a 60 percent rating is assigned for 
severe duodenal ulcers, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe duodenal 
ulcers; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent rating is 
warranted for moderate duodenal ulcers; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
10 percent rating is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  In reviewing the 
evidence from the perspective of peptic ulcer disease, the 
Board finds that the most current evidence shows that the 
veteran does not have a currently disabling duodenal ulcer 
disability.  A February 1998 VA examination report includes a 
radiographic report that indicates that the veteran's stomach 
is of normal size, shape and mucosal pattern, with the 
duodenal bulb, remaining duodenum and opacified jejunum of 
normal configuration.  The evidence from this examination 
does not reveal any active duodenal ulcer, rather it 
describes the veteran's hiatal hernia and nonservice 
connected ulcerative colitis conditions.  For this reason, 
the Board does not find any basis under DC 7305 to increase 
the veteran's disability rating.   

Under DC 7346 for hiatal hernia, a 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The February 1998 VA examination reveals the veteran's 
account of losing 25 pounds over the past year, and his 
abdominal complaints of bloating, gas and distention.  The 
Board notes that the veteran also complains of diarrhea that 
is sometimes bloody.  However, the Board points out that the 
veteran is also suffering from chronic ulcerative colitis, 
and that September 1998 treatment records from Dr. Greenway 
reveal that the veteran's diarrhea and rectal bleeding are 
symptoms of the his exacerbated ulcerative colitis condition, 
which is a separate medical condition.  During the February 
1988 VA examination, radiographic testing revealed a sliding 
type of reducible hiatus hernia, measuring approximately 6 
centimeters, associated with minimal gastroesophageal reflux.  
He has been prescribed Prilosec for this condition.     

The Board finds that the veteran's symptomatology do not 
satisfy the criteria for the next higher, 60 percent, rating 
for hiatal hernia.  Although the veteran describes a loss of 
25 pounds over the past year, there is no indication that 
this weight loss is due strictly to his hiatal hernia with 
esophageal reflux, as opposed to his colitis condition that 
is causing his diarrhea condition.  Moreover, the medical 
records do not show a weight loss of this magnitude.  
Treatment records show the veteran's weight at 233 pounds in 
July 1995 and 236.5 pounds in November 1995, versus 228 and 
229 pounds in May 1998, 228 pounds in June 1998, and 226 
pounds in September 1998.  Furthermore, there is no medical 
evidence that the veteran has hematemesis or melena with 
moderate anemia due to his hiatal hernia.  The Board finds 
that the evidence more nearly fits the criteria for a 30 
percent rating for hiatal hernia.  As related in his Appeal 
to the Board (VA Form 9), the veteran suffers from abdominal 
and right arm pain during periods of epigastric reflux that 
occur once a month and last a week to ten days.  Although the 
current VA examination does not note dysphagia as a current 
symptom, private medical records from Dr. Greenway from 
November 1995 reflect dysphagia as one of the veteran's 
symptoms.  In all, the Board finds that this symptomatology 
is consistent with considerable impairment of health and a 30 
percent rating.  The Board does not find that the veteran's 
symptomatology for hiatal hernia, apart from his colitis 
condition, amounts to a severe impairment of health.  
Therefore, the Board does not find that an increased 
disability rating is appropriate in this case.           

The assignment of a 30 percent disability rating according to 
the Schedule does not preclude the Board from granting a 
higher rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A disability rating up to 60 percent 
exists in the Schedule for greater disability from peptic 
ulcer disease with hiatal hernia.  The record does not 
establish a basis to support the assignment of higher rating 
for this disability under the Schedule, as discussed above.  
Additionally, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required frequent hospitalization for 
his service-connected stomach disability.  Nor does the 
record show that his stomach condition has markedly 
interfered with his employment.  The veteran states in his VA 
Form 9 that he does not presently work.  However, the record 
does not show that his hiatal hernia condition, as opposed to 
his combination of ailments, is the cause of his 
unemployment.   For the reasons noted above, the Board 
concludes that the impairment resulting from the service 
connected stomach disability is adequately compensated by the 
schedular rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.


ORDER

Entitlement to an increased rating greater than 30 percent 
for peptic ulcer disease with hiatal hernia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

